Title: To Thomas Jefferson from Robert Gamble, 14 January 1793
From: Gamble, Robert
To: Jefferson, Thomas



Sir
Richmond 14th. Jany. 1793.

I am honored with your favor of the 4th. enclosing letters to Monsr. De Reaux, and informing that the 5,000₶ which we were concerned in is paid.

I forwarded to London a Bill for 4,000 to J. & T. Gilliat, leaving the date of payment, after presenting, blank for them to fill up, as appeared most advantagiously suited to obtain the money. 21 days was the sight they inserted, and it was returned protested, to me the 20th. of June with 8/ sterlg. Cost. As the Executors had paid 10,000₶ the balance of the Legacy was not then in their hands or due, and protested for want of effects. I presume the second of exchange was never presented by that house as I have letters of Various dates till the 9th. of Novemr. from them and no farther notice taken of that matter.
Necessity compelled me to be endeavoring to remit to that House, otherwise from the insolent disposition of some of the Anglois towards the French and Americans both, I should not have put it in their power to act so Cavalierly and filling up the sight at 21. days was either injudiciously, or designedly done, that I might not be induced to have further Connections with that nation.
I apprehend in Consequence of the powers Vested in Mr. Fenwick he has obtained for the use of Monsr. De Rieux the 4,000₶ livers thus protested, and holds it subject to his order—and that the remaining 1,000₶ has been paid to his order in my favor to the House of Mess. P. Changuer & Co. of Bordeaux from whom I ordered some Merchandize as a sample.
Tomorrow I will forward your Letter and the enclosure to Charlotsville as directed. I am with consideration & regard Your mo. obt Hu st. Ro.

Gamble

